Case 1:18-cv-25211-UU Document 54 Entered on FLSD Docket 08/23/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 1:18-cv-25211-UU


 ABNER NUNEZ, et al.,
                                                  PLAINTIFFS’ NOTICE OF FILING
                         Plaintiffs,              MOTION FOR TRANSFER OF CP4-
                                                  RELATED ACTIONS TO THE
 v.                                               NORTHERN DISTRICT OF
                                                  CALIFORNIA PURSUANT TO 28
 FORD MOTOR COMPANY,                              U.S.C. § 1407

                         Defendant.




         Plaintiffs, Abner Nunez, et al., individually and on behalf of all those similarly situated,

 through their undersigned counsel and pursuant to Local Rule 5.1(d), give notice of filing

 Plaintiffs’ Motion for Transfer of CP4-Related Actions to the Northern District of California

 Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings, filed with

 the Judicial Panel on Multidistrict Litigation on August 21, 2019. The Motion, attached as

 Exhibit A to this filing, seeks the consolidation of ten (10) actions relating to the CP4 fuel pump

 defect, specifically:

                Click v. General Motors LLC, No. 2:18-cv-00455-NGR (S.D. Tex.)

                Stevens v. Ford Motor Co., No. 2:18-cv-00456-NGR (S.D. Tex.)

                Berry v. FCA US LLC, No. 2:19-cv-00023-HGT (S.D. Tex.)

                Farlow v. Ford Motor Co., No. 3:18-cv-06967-JD (N.D. Cal.)

                In re: General Motors LLC CP4 Fuel Pump Litigation, No. 3:18-cv-07054-JST

                 (N.D. Cal.)

                Dawson v. General Motors LLC, No. 3:19-cv-08680-AET-LHG (D.N.J.)


                                                   1
Case 1:18-cv-25211-UU Document 54 Entered on FLSD Docket 08/23/2019 Page 2 of 3



              Berry et al. v. FCA US LLC, F/K/A Chrysler Group, CIVIL NO. 2:19-cv-00023

               (S.D. Tex.)

              Ginebra v. General Motors LLC, No. 1:18-cv-25209-FAM (S.D. Fla.)

              Droesser v. Ford Motor Co., No. 19-cv-12365 (E.D. Mich.)

              Chapman v. General Motors LLC, No. 19-cv-12333 (E.D. Mich.)

 Dated: August 23, 2019                    Respectfully submitted,

                                           /s/ Andrew Parker Felix
                                           MORGAN & MORGAN, P.A.
                                           Andrew Parker Felix, Esq.
                                           FBN: 0685607
                                           E-Mail: Andrew@forthepeople.com
                                           Secondary Email: Kdimeglio@forthepeople.com
                                           20 North Orange Ave., Ste. 1600
                                           P.O. Box 4979
                                           Orlando, FL 32801
                                           Telephone: (407) 244-3204
                                           Facsimile: (407) 245-3334

                                           -and-

                                           HILLIARD MARTINEZ GONZALES LLP
                                           Robert C. Hilliard, Esq.
                                           Texas State Bar No. 09677700
                                           Federal I.D. No. 5912
                                           E-mail: bobh@hmglawfirm.com
                                           719 S. Shoreline Blvd.
                                           Corpus Christi, Texas 78401
                                           Telephone: (361) 882-1612
                                           Facsimile: (361) 882-3015
                                           (admitted pro hac vice)
                                           Marion Reilly
                                           Texas State Bar No. 24079195
                                           Federal I.D. No. 1357491
                                           Email: marion@hmglawfirm.com
                                           (admitted pro hac vice)
                                           Bradford P. Klager
                                           State Bar No. 24012969
                                           Federal I.D. No. 24435
                                           Email: brad@hmglawfirm.com
                                           (admitted pro hac vice)


                                              2
Case 1:18-cv-25211-UU Document 54 Entered on FLSD Docket 08/23/2019 Page 3 of 3



                                               Lauren Akers
                                               State Bar No. 24076233
                                               Email: lakers@hmglawfirm.com
                                               (admitted pro hac vice)

                                               -and-

                                               Steve W. Berman (pro hac vice to be filed)
                                               Sean R. Matt (pro hac vice to be filed)
                                               HAGENS BERMAN SOBOL SHAPIRO LLP
                                               1301 Second Avenue, Suite 2000
                                               Seattle, WA 98101
                                               Telephone: (206) 623-7292
                                               Facsimile: (206) 623-0594
                                               steve@hbsslaw.com
                                               sean@hbsslaw.com

                                               Attorneys for Plaintiffs

                                  CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing document was served

 by electronic service, on August 23, 2019, on all counsel or parties of record on the service list.

                                                       /s/ Andrew Parker Felix
                                                       MORGAN & MORGAN, P.A.
                                                       Andrew Parker Felix, Esq.
                                                       FBN: 0685607
                                                       E-Mail: Andrew@forthepeople.com
                                                       Secondary Email:
                                                       Kdimeglio@forthepeople.com
                                                       20 North Orange Ave., Ste. 1600
                                                       P.O. Box 4979
                                                       Orlando, FL 32801
                                                       Telephone: (407) 418-2081
                                                       Facsimile: (407) 245-3392




                                                   3
